DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Pre-Appeal Brief
The finality of the Office Action, dated 3/4/22b is withdrawn.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui et al (US 20160209566 A1).
	Regarding claims 1 and 2, Ishida teaches a laminated double-sided-pressure-sensitive-adhesive-layer attached polarizing film (i.e., double-sided pressure-sensitive adhesive tape) comprising bi or multiple layers of adhesive laminated together (i.e., a pressure-sensitive adhesive layer laminate obtained by laminating "n" or more pressure-sensitive adhesive layers, wherein "n" represents an integer of 2 or more, wherein each of the pressure-sensitive adhesive layers is formed from a pressure-sensitive adhesive composition; wherein the pressure-sensitive adhesive layer laminate has (n-1) interfaces) (abstract, para 64-65).
	Yasui further teaches the pressure-sensitive adhesives may comprise butyl (meth)acrylate (i.e., wherein the pressure-sensitive adhesive composition contains at least one kind selected from the group consisting of a monomer composition (M) containing a monomer component (m), and wherein the monomer component (m) contains butyl (meth)acrylate) and (meth)acrylic acid (i.e., wherein the monomer component (m) contains (meth)acrylic acid) (para 110-117).
With regards to the weight percentage of butyl (meth)acrylate) and (meth)acrylic acid, Yasui suggests the content of the alkyl (meth)acrylate (e.g., butyl (meth)acrylate) should be 60% by weight or more based on the total weight of the monofunctional monomer component used to form the (meth)acryl-based polymer or pressure-sensitive adhesive; and the content of the carboxyl group-containing monomer (e.g., (meth)acrylic acid) should be 25% by weight or less based on the total weight of the monofunctional monomer component used to form the (meth)acryl-based polymer or pressure-sensitive adhesive (para 111, 119). These ranges substantially overlap that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Yasui, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the percentages of the components in the composition to optimize the physical properties of the adhesive; "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (MPEP § 2144.05 IIA).
The limitation “a polymer component (P) obtained from the monomer composition (M) containing a monomer component (m)” is an optional limitation and need not be taught by Yasui.
Regarding claim 5, Yasui teaches the bilayered structure of the first and second pressure-sensitive adhesive layers (a) and (b) can have a thickness of the first pressure-sensitive adhesive layer (a) preferably from 3 to 200 μm, more preferably from 5 to 100 μm, even more preferably from 10 to 75 μm and a thickness of the second pressure-sensitive adhesive layer (b) preferably from 10 to 300 μm, more preferably from 20 to 150 μm, even more preferably from 50 to 100 μm. These ranges substantially overlap that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Ishida, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of new prior art of record. The Applicant is directed to the 35 USC § 103 section above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/           Primary Examiner, Art Unit 1783